Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 17 July 1812
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear sister
Quincy july 17th 1812

I received your Letter written upon the Birth-day of my only daughter, and memorable to me for that occasion, as well as the Eleventh of the Same Month upon which was Born J Q Adams, and a Sister whom I lost, and whom no doubt you recollect from the circumstances attending it, for you were with me.
so much for Egotism. now I will replie to your queries. in the first place, I have the pleasure to Say we are all well at this House, but my poor Son and daughter have a  double share of sickness in their Family. the Children are but just recovering from the hooping cough. when Abigail is taken down with the Scarlet fever—She is a very sick child. I have brought Elizabeth away hoping she may escape it. it is the third day and it will run to 5th or 7th
Quincy 2d
Col Smith has not yet arrived altho we have been looking every hour for more than a week. he gave us notice that he should leave home upon the 6th. upon the 4th he was detained. we begin to fear, that either mrs Adams or her sister Nancy who was to accompany her, is taken Sick upon the journey. we will however hope the best,
Quincy 3d
dr Tufts rode here yesterday for the first time, much exhausted, but better than I ever expected to see him again—
Quincy 4th
Pheby is better than she was a fortnight ago. She does not want for any necessary or comfort, except Sometimes a constant attendence with nourishment, which the girl who lives with her is too neglectfull of, and being young and heedless, and knowing that Pheby is too infirm to compel her, she sometimes wants her food before She can get it,— Mrs Adams & mrs Greenleaf are very kind and attentive to her. It is very difficult to get any proper person to Stay with her—we have not any Blacks in town, & white people who are good for any thing, do not like to live in a negro house—but if as I fear, She Should be quite helpless, we must find some person who will do it—
She is gratefull for kindness, the high affusion Blood runs in her veins, and she has much of the sovereign yet—
I love and respect and venerate her and would not See her want, while I had Bread to divide with her.
I am sorry Mr Peabodys mouthcontinues bad yet. it has been a disease many families have—
I do not yet despair of making you a visit some time before winter. I want to See you and my Boys to whom I send my Love—and as the President is waiting to take my Letter to the post office / I must close it and / Subscribe your affectionate Sister

Abigail Adams